DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is in response to applicant’s communication of 5/27/2020.  Currently claims 1-17 are pending and rejected below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/27/2020 and 10/30/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fletcher et al. (US 2002/0045911 A1).
Fletcher discloses a plasma bubble jetting member (figures 1-2b), comprising: a pair of electrodes formed from a conducting material (25 and 26), and adapted for generating a plasma in an inert gas; a liquid flow passage through which a liquid flows (interior of 14); and a microscopic flow passage through which flow an inert gas, an inert gas containing a plasma, and a liquid containing bubbles of an inert gas containing a plasma (interior of 16); the liquid flow passage and the microscopic flow passage connecting at a downstream side from a section in which the plasma is generated in the microscopic flow passage (see figure 1 and interior).
Concerning claim 2 and wherein the microscopic flow passage includes a plasma reservoir in which the section in which the plasma is generated is made larger than the rest of the microscopic flow passage (see para [0022]-[0024]).
Concerning claim 3, 8, and 12 and a localized ablation device employing the plasma bubble jetting member (see para [0010-0011]).
Concerning claim 4 and a localized ablation method, comprising: causing an inert gas to flow into the microscopic flow passage of the localized ablation device (see para [0022]-[0024]), applying a high-frequency electrical pulse to the pair of electrodes to generate a plasma in the inflowing gas (see [0034]); causing the inert gas containing the plasma to flow into a liquid in the liquid flow channel which connects to the microscopic flow passage, to generate bubbles containing plasma; and processing a process target with the bubbles (see [0035-0040]).
Concerning claim 5, 10, and 14 and a therapeutic device employing the plasma bubble jetting member see (see [0035-0040]).
Concerning claim 6 and a therapeutic method, comprising: causing an inert gas to flow into the microscopic flow passage of the therapeutic device according to Claim 5 (see para [0022]-[0024]); applying a high-frequency electrical pulse to the pair of electrodes to generate a plasma in the inflowing gas (see [0034]); causing the inert gas containing the plasma to flow into a liquid in a liquid flow channel which connects to the microscopic flow passage, to generate bubbles containing plasma; and effecting therapy of biological tissue with the bubbles (see [0035-0040]).
Concerning claim 7 and wherein the electrode is of a size at least sufficient to cover the plasma reservoir (see figure 1 for example).
Concerning claim 9 and a localized ablation method, comprising: causing an inert gas to flow into the microscopic flow passage of the localized ablation device according to Claim 8 (see para [0022]-[0024]); applying a high-frequency electrical pulse to the pair of electrodes to generate a plasma in the inflowing gas (see [0034]); causing the inert gas containing the plasma to flow into a liquid in the liquid flow channel which connects to the microscopic flow passage, to generate bubbles containing plasma; and
processing a process target with the bubbles (see [0035-0040]).
	Concerning claim 11 and a therapeutic method, comprising: causing an inert gas to flow into the microscopic flow passage of the therapeutic device according to Claim 10 (see para [0022]-[0024]); applying a high-frequency electrical pulse to the pair of electrodes to generate a plasma in the inflowing gas (see [0034]); causing the inert gas containing the plasma to flow into a liquid in a liquid flow channel which connects to the microscopic flow passage, to generate bubbles containing plasma; and effecting therapy of biological tissue with the bubbles (see [0035-0040]).
Concerning claim 13 and a localized ablation method, comprising: causing an inert gas to flow into the microscopic flow passage of the localized ablation device according to Claim 12 (see para [0022]-[0024]); applying a high-frequency electrical pulse to the pair of electrodes to generate a plasma in the inflowing gas (see [0034]); causing the inert gas containing the plasma to flow into a liquid in the liquid flow channel which connects to the microscopic flow passage, to generate bubbles containing plasma; and processing a process target with the bubbles (see [0035-0040]).
Concerning claim 15 and a therapeutic method, comprising: causing an inert gas to flow into the microscopic flow passage of the therapeutic device according to Claim 14 (see para [0022]-[0024]); applying a high-frequency electrical pulse to the pair of electrodes to generate a plasma in the inflowing gas (see [0034]); causing the inert gas containing the plasma to flow into a liquid in a liquid flow channel which connects to the microscopic flow passage, to generate bubbles containing plasma; and effecting therapy of biological tissue with the bubbles (see [0035-0040]).
Concerning claim 16 and plasma bubble jetting member according to Claim 1, wherein the plasma bubble jetting member further comprises a substrate (material that makes up the device as in figure 1), and the liquid flow passage and the microscopic flow passage are formed on the substrate.
Concerning claim 17 and a plasma bubble jetting member (figures 1-2b), comprising: a pair of electrodes (25 and 26) formed from a conducting material, and adapted for generating a plasma in an inert gas; a liquid flow passage (interior of 14) through which a liquid flows; and a microscopic flow passage (interior of 16) extending through a center flow direction axis and through which flow an inert gas, an inert gas containing a plasma, and a liquid containing bubbles of an inert gas containing a plasma along the center flow direction axis, wherein the liquid flow passage connects and merges with the microscopic flow passage at a downstream side on the center flow direction axis from a section in which the plasma is generated in the microscopic flow passage (see figure 1 and interior).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claim is drawn to a “plasma bubble jetting member” where the dependant claims are drawn to different inventive apparatus (i.e. localized ablation device, therapeutic device, or methods).  It is unclear how different classes of claims (method, different apparatus) can depend from each other in that how do they further limit the claims, what are the metes and bounds required in the claims and further do the structural requirements of the apparatus claim become requisites for the method. 
Applicant is recommended to rewrite the claims that depend from a different independent claim type (apparatus, method) to be in an independent form and positively reciting in the independent claim those limitations from the different inventive claim type previously depended from.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180. The examiner can normally be reached M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A GRAY/Primary Examiner, Art Unit 3783